Citation Nr: 0732848	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-17 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for benign soft tissue 
fat necrosis of the left upper abdominal quadrant, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from September 1990 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The case has since been transferred to 
the Philadelphia, Pennsylvania VARO.

The veteran was scheduled for an RO hearing in May 2004 but 
failed to report for that hearing without explanation.

In a September 2005 rating decision, the Philadelphia VARO 
denied service connection for residuals of bilateral ankle 
injuries, a low back disorder, a knee disorder, and post-
traumatic stress disorder.  The veteran's Notice of 
Disagreement with this decision was received in June 2006, 
and a Statement of the Case was issued in January 2007.  To 
date, however, the veteran has not responded to this 
issuance, and accordingly these claims are not presently 
before the Board on appeal.


FINDING OF FACT

The veteran's service-connected benign soft tissue fat 
necrosis of the left upper abdominal quadrant has been shown 
to be productive of no more than moderate symptomatology, 
consisting of a four-inch abdominal area that is tender upon 
objective demonstration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
benign soft tissue fat necrosis of the left upper abdominal 
quadrant have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.27, 4.56, 4.73, Diagnostic Code 5319 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2001, concurrent with the rating decision.  However, the 
veteran's case was subsequently readjudicated in an October 
2002 Statement of the Case and in multiple Supplemental 
Statements of the Case, consistent with the Mayfield line of 
decisions.  Moreover, a further VCAA letter was issued in 
July 2006.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the aforementioned 
July 2006 VCAA letter, issued prior to the January 2007 
Supplemental Statement of the Case.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded two comprehensive VA examinations in 
conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the RO has evaluated the veteran's 
disability at the 10 percent rate under 38 C.F.R. § 4.73, 
Diagnostic Code 5319 by analogy.  See 38 C.F.R. §§ 4.20, 
4.27.

Diagnostic Code 5319 addresses the muscles of the abdominal 
wall, including the rectus abdominus, external oblique, 
internal oblique, transversalis, and quadratus lumborum 
muscles.  The function of these muscles includes support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of the spine, and synergists in strong 
downward movements of the arm.  A 10 percent evaluation is 
assigned in cases of moderate disability, whereas a 30 
percent evaluation contemplates moderately severe disability, 
and a 50 percent evaluation is warranted for severe 
disability.

Pursuant to 38 C.F.R. § 4.56, a moderate disability of the 
muscles is shown by through and through or deep penetrating 
wounds of short track by a single bullet, small shell, or 
shrapnel fragment, without the explosive effect of a high 
velocity missile, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability includes service department records of in-service 
treatment for the wound and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
use which affects the particular functions controlled by the 
injured muscles.  Objective findings include small or linear 
entrance and (if present) exit scars which indicate a short 
track of the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 

Additionally, under this criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

In reviewing the evidence in this case, the Board notes that 
the veteran was initially granted service connection for 
benign soft tissue fat necrosis of the left upper abdominal 
quadrant in a May 1995 rating decision in view of in-service 
treatment for abdominal pain of musculoskeletal etiology and 
sworn statements regarding an in-service abdominal bruise.  A 
zero percent evaluation was assigned as of July 1993.  
However, in a February 1998 rating decision, the Philadelphia 
VARO increased this evaluation to 10 percent as of the July 
2003 effective date in view of outpatient treatment for 
tenderness of the abdomen.

During the veteran's April 2001 VA muscles examination, he 
reported flaring up and enlargement of his disability.  He 
claimed that he could not lift or carry objects.  Upon 
examination, there was no evidence of a missing wound or 
tissue loss, and the examiner did not see a needle biopsy 
scar.  There was also no indication of adhesions, muscle 
damage, nerve damage, muscle strength impairment, rectus 
muscle hernia, weakness, loss of muscle function, or joint or 
bone involvement.  The examiner noted that there appeared to 
be a "small" lipoma in the affected area and rendered a 
diagnosis of a lipoma of "perhaps scar, scar if it was a 
muscle injury in the beginning."  Also, the examiner noted 
that the veteran's symptoms were not related to the small 
lipoma but instead indicated the belief that the symptoms 
were related to the gastrointestinal system.

A second VA examination was conducted in September 2006, with 
an examiner who reviewed the veteran's claims file.  This 
examiner noted that the veteran described tenderness in an 
approximately four-inch area below the xiphoid on the left of 
the rectus abdominus muscle area.  While this area was tender 
to touch, there was no herniation, muscle defects, limitation 
of motion, need for medication, or loss of the rectus 
abdominus muscles.  The assessment was a benign soft tissue 
fat necrosis of the left upper abdominal rectus abdominus.  
While the examiner noted that no improvement was anticipated, 
the examiner further stated that "[w]hat the veteran is 
concerned about is that this in conjunction with a low back 
condition limits his activities and causes him to gain weight 
and be less active."  This was described as being "in 
addition" to the symptoms described in the report.

The Board has reviewed the aforementioned evidence but finds 
no indication that the veteran's service-connected benign 
soft tissue fat necrosis of the left upper abdominal quadrant 
is more than moderately disabling.  This disorder has been 
noted to consist of a four-inch portion of the abdominal 
region and to be tender upon objective demonstration, but 
with no evidence of loss of muscle function, limitation of 
motion, or herniation.  The veteran has complained of other 
symptoms in this region, but his examiners have attributed 
such symptoms to separate gastrointestinal and low back 
disorders, rather than to the service-connected disorder.  In 
this sense, the veteran's case is readily distinguishable 
from that of Mittleider v. West, 11 Vet. App. 181, 182 
(1998), in which the Court held that when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  

Also, the Board observes that, in assigning an analogous 
rating, the RO has cited to Diagnostic Code "7399-5319."  
The "7399" reference concerns code sections pertinent to 
the gastrointestinal system.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7301-7354.  However, as noted above, the 
evidence of record does not indicate that the veteran's 
service-connected disorder has encompassed any chronic 
gastrointestinal symptomatology.  Accordingly, there exists 
no basis for consideration of any of those code sections.

Moreover, the veteran has submitted no evidence showing that 
his service-connected benign soft tissue fat necrosis of the 
left upper abdominal quadrant has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 10 percent for benign soft tissue fat necrosis of 
the left upper abdominal quadrant, and the veteran's claim 
for that benefit must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for benign soft tissue 
fat necrosis of the left upper abdominal quadrant, currently 
evaluated as 10 percent disabling, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


